Case 2:16-cv-14154-MFL-APP ECF No. 73 filed 05/21/20     PageID.970    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ANTHONY M. YOUNG aka
TONY YOUNG, an individual,
and YOUNG CHEVROLET
CADILLAC, INC., a Michigan
corporation,

      Plaintiffs,                                 Case No. 16-cv-14154
                                                  Hon. Matthew F. Leitman
v.

CHALMERS AUTOMOTIVE, LLC, a
Missouri limited liability company,
MIKE HOLMES, an individual,
ALBERT J. CHALMERS, an individual,
CARL ANGOTTI, an individual, and
VERNICE CHALMERS, an individual,

      Defendants.


        ORDER DISMISSING PLAINTIFFS’ CLAIMS AGAINST
     DEFENDANT, CARL ANGOTTI ONLY, WITHOUT PREJUDICE

      This matter having come before the Court upon stipulation of the Plaintiffs

and Defendant, Carl Angotti and the Court being otherwise fully advised,

      IT IS HEREBY ORDERED that Plaintiffs’ claims against Defendant, Carl

Angotti, only, are dismissed without prejudice.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 21, 2020
                                         1
Case 2:16-cv-14154-MFL-APP ECF No. 73 filed 05/21/20     PageID.971    Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 21, 2020, by electronic means and/or ordinary
mail.,

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
